Exhibit 10.3

 

PING IDENTITY HOLDING CORP.

 

--------------------------------------------------------------------------------

 

OMNIBUS INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

ARTICLE I
PURPOSE; EFFECTIVE DATE; TERM

 

1.1                               Purpose. The purpose of this Ping Identity
Holding Corp. Omnibus Incentive Plan is to enhance the profitability and value
of the Company for the benefit of its Stockholders by enabling the Company to
offer Eligible Individuals stock- and cash-based incentives in order to attract,
retain, and reward such individuals and strengthen the mutuality of interests
between such individuals and the Stockholders.

 

1.2                               Effective Date. The Plan is effective on
September 23, 2019 (the “Effective Date”), which is the date of its adoption by
the Board, subject to the approval of the Plan by the Stockholders in accordance
with the requirements of the laws of the State of Delaware.

 

1.3                               Term. No Award may be granted on or after the
tenth anniversary of the earlier of the Effective Date or the date of
Stockholder approval of the Plan, but Awards granted prior to such tenth
anniversary may extend beyond that date.

 

ARTICLE II
DEFINITIONS

 

For purposes of the Plan, the following terms will have the following meanings:

 

2.1                               “Affiliate” means each of the following:
(a) any Subsidiary; (b) any Parent; (c) any corporation, trade, or business
which is directly or indirectly controlled 50% or more (whether by ownership of
stock, assets, or an equivalent ownership interest or voting interest) by the
Company or any Affiliate; (d) any trade or business which directly or indirectly
controls 50% or more (whether by ownership of stock, assets, or an equivalent
ownership interest or voting interest) of the Company; and (e) any other entity
in which the Company or any Affiliate has a material equity interest and which
is designated as an “Affiliate” by resolution of the Committee.

 

2.2                               “Award” means any award granted under the Plan
of any Stock Option, Stock Appreciation Right, Restricted Share, Performance
Award, Other Share-Based Award, or Other Cash-Based Award. All Awards will be
granted by, confirmed by, and subject to the terms and conditions of, a written
Award Agreement executed by the Company and the Participant.

 

2.3                               “Award Agreement” means the written or
electronic agreement setting forth the terms and conditions applicable to an
Award.

 

2.4                               “Board” means the Board of Directors of the
Company.

 

2.5                               “Business Combination” has the meaning set
forth in Section 11.2(c).

 

--------------------------------------------------------------------------------



 

2.6                               “Cause” means, as determined by the Company,
unless otherwise determined by the Committee in the applicable Award Agreement,
with respect to an Eligible Employee’s or Consultant’s Separation from Service,
the following: (a) in the case where there is no employment agreement,
consulting agreement, change in control agreement, or similar agreement in
effect between the Company or an Affiliate and the Participant at the time of
the grant of the Award (or where there is such an agreement but it does not
define “cause” (or words of like import)), Separation from Service due to a
Participant’s insubordination, dishonesty, fraud, incompetence, moral turpitude,
willful misconduct, refusal to perform the Participant’s duties or
responsibilities for any reason other than illness or incapacity, repeated or
material violation of any employment policy, violation or breach of any
confidentiality agreement, work product agreement, or other agreement between
the Participant and the Company, or materially unsatisfactory performance of the
Participant’s duties to the Company or an Affiliate; or (b) in the case where
there is an employment agreement, consulting agreement, change in control
agreement, or similar agreement in effect between the Company or an Affiliate
and the Participant at the time of the grant of the Award that defines “cause”
(or words of like import), “cause” as defined under such agreement; provided,
however, that with regard to any agreement under which the definition of “cause”
only applies on occurrence of a change in control, such definition of “cause”
will not apply until a change in control actually takes place and then only with
regard to a Separation from Service after the change in control. Notwithstanding
any foregoing term or condition of this definition of Cause, with respect to a
Non-Employee Director’s Separation from Service, “Cause” means an act or failure
to act that constitutes cause for removal of a director under applicable
Delaware law.

 

2.7                               “Change in Control” has the meaning set forth
in Section 11.2.

 

2.8                               “Change in Control Price” has the meaning set
forth in Section 11.1.

 

2.9                               “Code” means the Internal Revenue Code of
1986.

 

2.10                        “Committee” means any committee of the Board duly
authorized by the Board to administer the Plan. If no committee is duly
authorized by the Board to administer the Plan, the term “Committee” will be
deemed to refer to the Board for all purposes under the Plan.

 

2.11                        “Common Stock” means the shares of common stock,
$0.001 par value per share, of the Company. Unless otherwise determined by the
Committee, the Common Stock subject to any Award must constitute “service
recipient stock” under Section 409A (or otherwise not subject the Award to
Section 409A).

 

2.12                        “Company” means Ping Identity Holding Corp., a
Delaware corporation, and its successors by operation of law.

 

2.13                        “Consultant” means any natural person who is an
advisor or consultant to the Company or an Affiliate.

 

2.14                        “Detrimental Conduct” means, as determined by the
Company, the Participant’s serious misconduct or unethical behavior, including
any of the following: (a) any violation by the Participant of a restrictive
covenant agreement that the Participant has entered into with the Company or an
Affiliate (covering, for example, confidentiality, non-competition,
non-solicitation, non-disparagement, etc.); (b) any conduct by the Participant
that could result in the

 

2

--------------------------------------------------------------------------------



 

Participant’s Separation from Service for Cause; (c) the commission of a
criminal act by the Participant, whether or not performed in the workplace, that
subjects, or if generally known would subject, the Company or an Affiliate to
public ridicule or embarrassment, or other improper or intentional conduct by
the Participant causing reputational harm to the Company, an Affiliate, or a
client or former client of the Company or an Affiliate; (d) the Participant’s
breach of a fiduciary duty owed to the Company or an Affiliate or a client or
former client of the Company or an Affiliate; (e) the Participant’s intentional
violation, or grossly negligent disregard, of the Company’s or an Affiliate’s
policies, rules, or procedures; or (f) the Participant taking or maintaining
trading positions that result in a need to restate financial results in a
subsequent reporting period or that result in a significant financial loss to
the Company or an Affiliate.

 

2.15                        “Disability” means, unless otherwise determined by
the Committee in the applicable Award Agreement, with respect to a Participant’s
Separation from Service, a permanent and total disability as defined in Code
Section 22(e)(3). A Disability will only be deemed to occur at the time of the
determination by the Committee of the Disability. Notwithstanding the foregoing
terms and conditions of this definition, for Awards that are subject to
Section 409A, Disability means that a Participant is disabled under
Section 409A.

 

2.16                        “Effective Date” has the meaning set forth in
Section 1.2.

 

2.17                        “Eligible Employee” means each employee of the
Company or an Affiliate.

 

2.18                        “Eligible Individual” means each Eligible Employee,
Non-Employee Director, and Consultant who is designated by the Committee as
eligible to receive an Award.

 

2.19                        “Exchange Act” means the Securities Exchange Act of
1934.

 

2.20                        “Fair Market Value” means, as of any date and except
as provided below, the last sales price reported for the Common Stock on the
applicable date: (a) as reported on the principal national securities exchange
in the United States on which the Common Stock is then traded, (b) or if the
Common Stock is not traded, listed, or otherwise reported or quoted, the
Committee will determine the Fair Market Value taking into account the
requirements of Section 409A. For purposes of the grant of any Award, the
applicable date will be the trading day immediately prior to the date on which
the Award is granted. For purposes of any Award granted in connection with the
Registration Date, the Fair Market Value will be the public offering price in
the initial public offering as set forth on the cover of the final prospectus.
For purposes of the purchase of any Award, the applicable date will be the date
a notice of purchase is received by the Company or, if not a day on which the
applicable market is open, the next day that it is open.

 

2.21                        “Family Member” means the Participant’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Participant’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant) own more than 50% of the voting interests.

 

2.22                        “GAAP” means generally accepted accounting
principles.

 

3

--------------------------------------------------------------------------------



 

2.23                        “Incentive Stock Option” or “ISO” means any Stock
Option awarded to an Eligible Employee of the Company, its Subsidiaries, or its
Parents (if any) intended to be and designated as an “incentive stock option”
within the meaning of Code Section 422.

 

2.24                        “Incumbent Directors” has the meaning set forth in
Section 11.2(b).

 

2.25                        “Lead Underwriter” has the meaning set forth in
Section 14.21.

 

2.26                        “Lock-Up Period” has the meaning set forth in
Section 14.21.

 

2.27                        “Non-Employee Director” means a director or a member
of the Board of the Company or an Affiliate who is not an active employee of the
Company or an Affiliate.

 

2.28                        “Non-Tandem Stock Appreciation Right” means a Stock
Appreciation Right representing the right to receive an amount in cash or Shares
equal to the difference between (a) the Fair Market Value of a Share on the date
such right is exercised, and (b) the aggregate purchase price of such right,
otherwise than on surrender of a Stock Option.

 

2.29                        “Nonstatutory Stock Option” means any Stock Option
that is not an ISO.

 

2.30                        “Other Cash-Based Award” means an award granted to
an Eligible Individual under Section 10.3 that is payable in cash at the time or
times and subject to the terms and conditions determined by the Committee.

 

2.31                        “Other Share-Based Award” means an award granted to
an Eligible Individual under Article X that is valued in whole or in part by
reference to, or is payable in or otherwise based on, Common Stock, including an
award valued by reference to an Affiliate.

 

2.32                        “Parent” means any parent corporation of the Company
within the meaning of Code Section 424(e).

 

2.33                        “Participant” means an Eligible Individual who has
been granted, and holds, an Award.

 

2.34                        “Performance Award” means an an award granted to an
Eligible Individual under Article IX contingent upon achieving specified
Performance Goals.

 

2.35                        “Performance Goals” means goals established by the
Committee as contingencies for Awards to vest or become exercisable or
distributable based on one or more of the performance criteria set forth in
Exhibit A.

 

2.36                        “Performance Period” means the designated period
during which Performance Goals must be satisfied with respect to a Performance
Award.

 

2.37                        “Person” means an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, and a government or
any branch, department, agency, political subdivision, or official thereof.

 

4

--------------------------------------------------------------------------------



 

2.38                        “Plan” means this Ping Identity Holding Corp.
Omnibus Incentive Plan.

 

2.39                        “Proceeding” has the meaning set forth in
Section 14.10.

 

2.40                        “Reference Stock Option” has the meaning set forth
in Section 7.1.

 

2.41                        “Registration Date” means the date on which the
Company consummates the sale of its Common Stock in a bona fide, firm commitment
underwriting pursuant to a registration statement under the Securities Act.

 

2.42                        “Reorganization” has the meaning set forth in
Section 4.2(b)(ii).

 

2.43                        “Restricted Shares” means restricted Shares granted
to an Eligible Individual under Article VIII.

 

2.44                        “Restriction Period” has the meaning set forth in
Section 8.3(a).

 

2.45                        “Rule 16b-3” means Rule 16b-3 under Section 16(b) of
the Exchange Act.

 

2.46                        “Section 409A” means Code Section 409A.

 

2.47                        “Securities Act” means the Securities Act of 1933.

 

2.48                        “Separation from Service” means, unless otherwise
determined by the Committee or the Company, the termination of the applicable
Participant’s employment with, and performance of services for, the Company and
all Affiliates, including by reason of the fact that the Participant’s employer
or other service recipient ceases to be an Affiliate of the Company. Unless
otherwise determined by the Company, if a Participant’s employment or service
with the Company or an Affiliate terminates but the Participant continues to
provide services to the Company or an Affiliate in a Non-Employee Director
capacity or as an Eligible Employee or Consultant, as applicable, such change in
status will not be considered a Separation from Service. Approved temporary
absences from employment because of illness, vacation, or leave of absence and
transfers among the Company and its Affiliates will not be considered
Separations from Service. Notwithstanding the foregoing definition of Separation
from Service, with respect to any Award that constitutes nonqualified deferred
compensation under Section 409A, “Separation from Service” means a “separation
from service” as defined under Section 409A.

 

2.49                        “Share” means a share of Common Stock.

 

2.50                        “Share Reserve” has the meaning set forth in
Section 4.1.

 

2.51                        “Stock Appreciation Right” means a stock
appreciation right granted to an Eligible Individual under Article VII.

 

2.52                        “Stock Option” means an option to purchase Shares
granted to an Eligible Individual under Article VI.

 

2.53                        “Stockholder” means a stockholder of the Company.

 

5

--------------------------------------------------------------------------------



 

2.54                        “Subsidiary” means any subsidiary corporation of the
Company within the meaning of Code Section 424(f).

 

2.55                        “Tandem Stock Appreciation Right” means a Stock
Appreciation Right representing the right to surrender to the Company all (or a
portion) of a Stock Option in exchange for an amount in cash or Shares equal to
the difference between (i) the Fair Market Value on the date such Stock Option
(or such portion thereof) is surrendered, of the Common Stock covered by such
Stock Option (or such portion thereof), and (ii) the aggregate purchase price of
such Stock Option (or such portion thereof).

 

2.56                        “Ten Percent Stockholder” means a Person owning
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company, its Subsidiaries, or its Parent.

 

2.57                        “Transfer” means (a) when used as a noun, any direct
or indirect transfer, sale, assignment, pledge, hypothecation, encumbrance, or
other disposition, whether for value or no value and whether voluntary or
involuntary, and (b) when used as a verb, to directly or indirectly transfer,
sell, assign, pledge, encumber, charge, hypothecate, or otherwise dispose of,
whether for value or for no value and whether voluntarily or involuntarily.
“Transferred” and “Transferable” have a correlative meaning under the Plan.

 

ARTICLE III
ADMINISTRATION

 

3.1                               Committee. The Plan will be administered and
interpreted by the Committee. To the extent required by applicable law, rule, or
regulation, it is intended that each member of the Committee will qualify as
(a) a “non-employee director” under Rule 16b-3 and (b) an “independent director”
under the rules of any national securities exchange or national securities
association, as applicable. If it is later determined that one or more members
of the Committee do not so qualify, actions taken by the Committee prior to such
determination will be valid despite such failure to qualify.

 

3.2                               Grants of Awards. The Committee will have full
authority to grant, under the terms and conditions of the Plan, to Eligible
Individuals: (i) Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted
Shares, (iv) Performance Awards, (v) Other Share-Based Awards, and (vi) Other
Cash-Based Awards. In particular, the Committee will have the authority:

 

(a)         to select the Eligible Individuals to whom Awards may from time to
time be granted;

 

(b)         to determine whether and to what extent Awards, or any combination
thereof, are to be granted to one or more Eligible Individuals;

 

(c)          to determine the number of Shares to be covered by each Award;

 

(d)         to determine the terms and conditions, not inconsistent with the
terms and conditions of the Plan, of all Awards;

 

6

--------------------------------------------------------------------------------



 

(e)          to determine the amount of cash to be covered by each Award;

 

(f)           to determine whether, to what extent, and under what circumstances
grants of Stock Options and other Awards are to operate on a tandem basis or in
conjunction with or apart from other awards made by the Company outside of the
Plan;

 

(g)          to determine whether and under what circumstances a Stock Option
may be settled in cash, Common Stock, or Restricted Shares under Section 6.4(d);

 

(h)         to determine whether a Stock Option is an ISO or Nonstatutory Stock
Option;

 

(i)             to impose a “blackout” period during which Stock Options may not
be exercised;

 

(j)            to determine whether to require a Participant, as a condition of
the granting of any Award, to not sell or otherwise dispose of Shares acquired
upon the exercise of an Award for a period of time as determined by the
Committee following the date of the acquisition of such Award;

 

(k)         to modify, extend, or renew an Award, subject to Article XII and
Section 6.4(l); and

 

(l)             solely to the extent permitted by applicable law, to determine
whether, to what extent, and under what circumstances to provide loans (which
may be on a recourse basis and bear interest at the rate the Committee may
determine) to Participants in order to exercise Stock Options.

 

3.3                               Guidelines. Subject to Article XII, the
Committee will have the authority to adopt, alter, and repeal such
administrative rules, guidelines, and practices governing the Plan and perform
all acts, including the delegation of its responsibilities (to the extent
permitted by applicable law and applicable securities exchange rules), as it
may, from time to time, deem advisable; to construe and interpret the Plan, all
Awards, and all Award Agreements (and in each case any agreements relating
thereto); and to otherwise supervise the administration of the Plan. The
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or in any agreement relating thereto in the manner and
to the extent it deems necessary to effectuate the purpose and intent of the
Plan. The Committee may adopt special terms and conditions for Persons who are
residing in, or employed in, or subject to the taxes of, any domestic or foreign
jurisdictions to comply with applicable tax, securities, and other laws of such
domestic or foreign jurisdictions. Notwithstanding the foregoing terms and
conditions of this Section 3.3, no action of the Committee under this
Section 3.3 may substantially impair the rights of any Participant without the
Participant’s consent. To the extent applicable, the Plan is intended to comply
with the applicable requirements of Rule 16b-3, and the Plan will be limited,
construed, and interpreted in a manner so as to comply therewith.

 

3.4                               Sole Discretion; Decisions Final. Any
decision, interpretation, or other action made or taken by or at the direction
of the Company, the Board, or the Committee (or any of their members) arising
out of or in connection with the Plan will be within the sole and absolute
discretion of all and each of them, as the case may be, and will be final,
binding, and conclusive

 

7

--------------------------------------------------------------------------------



 

on the Company and all employees and Participants and their respective heirs,
executors, administrators, successors, and assigns and all other Persons having
an interest in the Plan.

 

3.5                               Designation of Consultants/Liability.

 

(a)         The Committee may designate employees of the Company and
professional advisors to assist the Committee in the administration of the Plan
and may grant authority to officers to grant Awards and execute agreements and
other documents on behalf of the Committee, in each case to the extent permitted
by applicable law and applicable securities exchange rules. In the event of any
designation of authority hereunder, subject to applicable law, applicable
securities exchange rules, and any terms and conditions imposed by the Committee
in connection with such designation, such designee or designees will have the
power and authority to take such actions, exercise such powers, and make such
determinations that are otherwise specifically designated to the Committee
hereunder.

 

(b)         The Committee may employ such legal counsel, consultants, and agents
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant, or agent will be
paid by the Company. The Committee, its members, and any Person designated under
Section 3.5(a) will not be liable for any action or determination made in good
faith with respect to the Plan. To the maximum extent permitted by applicable
law, no officer of the Company or member or former member of the Committee or of
the Board will be liable for any action or determination made in good faith with
respect to the Plan or any Award.

 

3.6                               Indemnification. To the maximum extent
permitted by applicable law and the Certificate of Incorporation and By-Laws of
the Company and to the extent not covered by insurance directly insuring such
Person, each officer and employee of the Company and each Affiliate and member
or former member of the Committee and the Board will be indemnified and held
harmless by the Company against all costs and expenses and liabilities, and
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with the administration of the Plan, except to the extent arising out
of such officer’s, employee’s, member’s, or former member’s own fraud or bad
faith. Such indemnification will be in addition to any right of indemnification
the employees, officers, directors, or members or former officers, directors, or
members may have under applicable law or under the Certificate of Incorporation
or By-Laws of the Company or an Affiliate. Notwithstanding any other term or
condition of the Plan, this indemnification will not apply to the actions or
determinations made by an individual with regard to Awards granted to himself or
herself.

 

ARTICLE IV
SHARE LIMITATION

 

4.1                               Shares.

 

(a)         Share Limits and Counting. The maximum number of Shares available
for issuance under the Plan may not exceed 9,300,000 Shares (subject to any
increase or decrease

 

8

--------------------------------------------------------------------------------



 

under this Section 4.1 or Section 4.2) (the “Share Reserve”). The Share Reserve
may consist of authorized and unissued Shares and Shares held in or acquired for
the treasury of the Company. The Share Reserve will automatically increase on
each January 1 that occurs after the Effective Date, for ten years, by an amount
equal to 5% of the total number of Shares outstanding on December 31 of the
preceding calendar year, or a lesser number as may be determined by the Board.
The maximum number of Shares with respect to which ISOs may be granted is
9,300,000 Shares. With respect to Stock Appreciation Rights settled in Shares,
upon settlement, only the number of Shares delivered to a Participant will count
against the Share Reserve. If any Stock Option, Stock Appreciation Right, or
Other Share-Based Award expires, terminates, or is canceled for any reason
without having been exercised in full, the number of Shares underlying such
Award will be added back to the Share Reserve. If any Restricted Shares,
Performance Awards, or Other Share-Based Awards denominated in Shares are
forfeited for any reason, the number of Shares underlying such Award will be
added back to the Share Reserve. Any Award settled in cash will not count
against the Share Reserve. If Shares issuable upon exercise, vesting, or
settlement of an Award, or Shares owned by a Participant (that are not subject
to any pledge or other security interest), are surrendered or tendered to the
Company in payment of the purchase price of an Award or any taxes required to be
withheld in respect of an Award, in each case, in accordance with the terms of
the Plan, such surrendered or tendered Shares will be added back to the Share
Reserve.

 

(b)         Annual Non-Employee Director Award Limitation. The maximum value of
Awards granted during any calendar year to any Non-Employee Director, taken
together with any cash fees paid to that Non-Employee Director during the
calendar year and the value of awards granted to the Non-Employee Director under
any other compensation plan of the Company or any Affiliate during the calendar
year, may not exceed $1,000,000 in total value (based on the Fair Market Value
of the Shares underlying the Award as of the grant date for Restricted Shares
and Other Share-Based Awards, and based on the grant date fair value for
accounting purposes for Stock Options and Stock Appreciation Rights).

 

4.2                               Changes.

 

(a)         The existence of the Plan and any Awards will not affect in any way
the right or power of the Board, the Committee, or the Stockholders to make or
authorize (i) any adjustment, recapitalization, reorganization, or other change
in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred, or prior preference stock ahead of or affecting the
Common Stock, (iv) the dissolution or liquidation of the Company or any
Affiliate, (v) any sale or transfer of all or part of the assets or business of
the Company or any Affiliate, or (vi) any other corporate act or proceeding.

 

(b)         Subject to the terms and conditions of Section 11.1:

 

(i)                                     If the Company at any time subdivides
the outstanding Common Stock into a greater number of Shares, or combines its
outstanding Common Stock into a lesser number of Shares, then the respective
purchase prices for outstanding Awards that provide for a Participant purchase
and the number of Shares covered by outstanding Awards will be

 

9

--------------------------------------------------------------------------------



 

appropriately adjusted by the Committee to prevent dilution or enlargement of
the rights granted to, or available for, Participants.

 

(ii)                                  Excepting transactions covered by
Section 4.2(b)(i), if the Company effects any merger, consolidation, statutory
exchange, spin-off, reorganization, sale or transfer of all or substantially all
the Company’s assets or business, or other corporate transaction or event in
such a manner that the Company’s outstanding Shares are converted into the right
to receive (or the holders of Common Stock are entitled to receive in exchange
therefor), either immediately or upon liquidation of the Company, securities or
other property of the Company or other entity (each, a “Reorganization”), then,
subject to the terms and conditions of Section 11.1, (A) the aggregate number or
kind of securities that thereafter may be issued under the Plan, (B) the number
or kind of securities or other property to be issued under Awards, or (C) the
purchase price thereof, will be appropriately adjusted by the Committee to
prevent dilution or enlargement of the rights granted to, or available for,
Participants under the Plan.

 

(iii)                               If any change in the capital structure of
the Company occurs other than those covered by Section 4.2(b)(i) or 4.2(b)(ii),
including by reason of any extraordinary dividend (whether cash or equity), any
conversion, any adjustment, any issuance of any class of securities convertible
or exercisable into, or exercisable for, any class of equity securities of the
Company, then the Committee may adjust any Award and make such other adjustments
to the Plan to prevent dilution or enlargement of the rights granted to, or
available for, Participants under the Plan.

 

(iv)                              Fractional Shares resulting from any
adjustment in Awards under Section 4.2(a) or this Section 4.2(b) will be
aggregated until, and eliminated at, the time of exercise or payment by rounding
down to the nearest whole number. No cash settlements will be required with
respect to fractional Shares eliminated by rounding. Notice of any adjustment
will be given by the Committee to each Participant whose Award has been adjusted
and such adjustment (whether or not such notice is given) will be effective and
binding for all purposes of the Plan.

 

4.3                               Minimum Purchase Price. Notwithstanding any
other term or condition of the Plan, if authorized but previously unissued
Shares are issued under the Plan, such Shares may not be issued for a
consideration that is less than as permitted under applicable law.

 

ARTICLE V
ELIGIBILITY

 

5.1                               General Eligibility. All current and
prospective Eligible Individuals are eligible to be granted Awards. Eligibility
for the grant of Awards and actual participation in the Plan will be determined
by the Committee.

 

5.2                               ISOs. Notwithstanding Section 5.1, only
Eligible Employees of the Company, its Subsidiaries, and its Parent (if any) are
eligible to be granted ISOs.

 

5.3                               General Requirement. The vesting and exercise
of Awards granted to a prospective Eligible Individual are conditioned upon such
individual actually becoming an Eligible Employee, Consultant, or Non-Employee
Director, respectively.

 

10

--------------------------------------------------------------------------------



 

ARTICLE VI
STOCK OPTIONS

 

6.1                               Stock Options. Stock Options may be granted
alone or in addition to other Awards. Each Stock Option will be of one of two
types: (a) an ISO or (b) a Nonstatutory Stock Option.

 

6.2                               Grants. The Committee will have the authority
to grant to any Eligible Employee one or more ISOs, Nonstatutory Stock Options,
or both types of Stock Options. The Committee will have the authority to grant
any Consultant or Non-Employee Director one or more Nonstatutory Stock Options.
To the extent that any Stock Option does not qualify as an ISO (whether because
of its terms and conditions or the time or manner of its exercise or otherwise),
such Stock Option or the portion thereof which does not so qualify will
constitute a separate Nonstatutory Stock Option.

 

6.3                               ISOs. Notwithstanding any other term or
condition of the Plan, no term or condition of the Plan relating to ISOs will be
interpreted, amended, or altered, nor will any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Code
Section 422, or, without the consent of the Participants affected, to disqualify
any ISO under Code Section 422.

 

6.4                               Terms and Conditions of Stock Options. Stock
Options will be subject to terms and conditions, not inconsistent with the terms
and conditions of the Plan, determined from time to time by the Committee, and
the following:

 

(a)         Purchase Price. The purchase price per Share subject to a Stock
Option will be determined by the Committee at the time of grant, provided that
the per Share purchase price of a Stock Option may not be less than 100% (or, in
the case of an ISO granted to a Ten Percent Stockholder, 110%) of the Fair
Market Value of the Common Stock at the grant date.

 

(b)         Stock Option Term. The term of each Stock Option will be fixed by
the Committee, provided that no Stock Option may be exercisable more than ten
years after the date the Stock Option is granted; and provided further that the
term of an ISO granted to a Ten Percent Stockholder may not exceed five years.

 

(c)          Exercisability. Unless otherwise determined by the Committee in
accordance with this Section 6.4, Stock Options will be exercisable at the time
or times and subject to the terms and conditions determined by the Committee at
the time of grant. If the Committee provides that any Stock Option is
exercisable subject to certain terms and conditions, the Committee may waive
those terms and conditions on the exercisability at any time at or after the
time of grant in whole or in part.

 

(d)         Method of Exercise. Subject to whatever installment exercise and
waiting period terms and conditions that may apply under Section 6.4(c), to the
extent vested, Stock Options may be exercised in whole or in part at any time
during the Stock Option term by giving written notice of exercise to the Company
specifying the number of Shares to be purchased. Such notice must be accompanied
by payment in full of the purchase price as follows: (i) in cash or by check,
bank draft, or money order payable to the order of the Company; (ii) solely to
the extent

 

11

--------------------------------------------------------------------------------



 

permitted by applicable law, if the Common Stock is traded on a national
securities exchange, and the Committee authorizes, through a procedure whereby
the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the Company an amount equal
to the purchase price; (iii) having the Company withhold Shares issuable upon
exercise of the Stock Option, or by payment in full or in part in the form of
Shares owned by the Participant, based on the Fair Market Value of the Shares on
the payment date; or (iv) on such other terms and conditions that may be
acceptable to the Committee. No Shares will be issued under the Plan until
payment for those Shares has been made or provided for in accordance with the
terms and conditions of the Plan.

 

(e)          Non-Transferability of Stock Options. No Stock Option will be
Transferable by the Participant other than by will or by the laws of descent and
distribution, and all Stock Options will be exercisable, during the
Participant’s lifetime, only by the Participant, except that the Committee may
determine at the time of grant or thereafter that a Nonstatutory Stock Option
that is otherwise not Transferable under this Section 6.4(e) is Transferable to
a Family Member in whole or in part on terms and conditions that are specified
by the Committee. A Nonstatutory Stock Option that is Transferred to a Family
Member under the preceding sentence (i) may not be subsequently Transferred
other than by will or by the laws of descent and distribution and (ii) remains
subject to the terms and conditions of the Plan and the applicable Award
Agreement. Any Shares acquired upon the exercise of a Nonstatutory Stock Option
by a permissible transferee of a Nonstatutory Stock Option or a permissible
transferee under a Transfer after the exercise of the Nonstatutory Stock Option
will be subject to the terms and conditions of the Plan and the applicable Award
Agreement.

 

(f)           Separation from Service by Death or Disability. Unless otherwise
determined by the Committee at the time of grant, or if no rights of the
Participant are reduced, thereafter, if a Participant’s Separation from Service
is by reason of death or Disability, all Stock Options that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Separation from Service may be exercised by the Participant (or in the case of
the Participant’s death, by the legal representative of the Participant’s
estate) at any time within a period of one year from the date of such Separation
from Service, but in no event beyond the expiration of the stated term of such
Stock Options; provided, however, that, in the event of a Participant’s
Separation from Service by reason of Disability, if the Participant dies within
such exercise period, all unexercised Stock Options held by such Participant
will thereafter be exercisable, to the extent to which they were exercisable at
the time of death, for a period of one year from the date of such death, but in
no event beyond the expiration of the stated term of such Stock Options.

 

(g)          Involuntary Separation from Service without Cause. Unless otherwise
determined by the Committee at the time of grant, or if no rights of the
Participant are reduced, thereafter, if a Participant’s Separation from Service
is initiated by the Company without Cause, all Stock Options that are held by
such Participant that are vested and exercisable at the time of the
Participant’s Separation from Service may be exercised by the Participant at any
time within a period of ninety days from the date of such Separation from
Service, but in no event beyond the expiration of the stated term of such Stock
Options.

 

(h)         Voluntary Resignation. Unless otherwise determined by the Committee
at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Separation

 

12

--------------------------------------------------------------------------------



 

from Service is voluntary (other than a voluntary Separation from Service
described in Section 6.4(i)(y)), all Stock Options that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Separation from Service may be exercised by the Participant at any time within a
period of ninety days from the date of such Separation from Service, but in no
event beyond the expiration of the stated term of such Stock Options.

 

(i)             Separation from Service for Cause. Unless otherwise determined
by the Committee at the time of grant, or if no rights of the Participant are
reduced, thereafter, if a Participant’s Separation from Service (x) is for Cause
or (y) is a voluntary Separation from Service (as provided in Section 6.4(h))
after the occurrence of an event that would be grounds for a Separation from
Service for Cause, all Stock Options, whether vested or not vested, that are
held by such Participant will terminate and expire as of the date of such
Separation from Service.

 

(j)            Unvested Stock Options. Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, Stock Options that are not vested as of the date of a Participant’s
Separation from Service for any reason will terminate and expire as of the date
of such Separation from Service.

 

(k)         ISO Terms and Conditions. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which ISOs are exercisable for the first time by an Eligible Employee
during any calendar year under the Plan or any other stock option plan of the
Company, any Subsidiary, or any Parent exceeds $100,000, such Stock Options will
be treated as Nonstatutory Stock Options. In addition, if an Eligible Employee
does not remain employed by the Company, any Subsidiary, or any Parent at all
times from the time an ISO is granted until three months prior to the date of
exercise thereof (or such other period as required by applicable law), such
Stock Option will be treated as a Nonstatutory Stock Option. Should any term or
condition of the Plan not be necessary in order for the Stock Options to qualify
as ISOs, or should any additional terms and conditions be required, the
Committee may amend the Plan accordingly.

 

(l)             Form, Modification, Extension and Renewal of Stock Options.
Subject to the terms and conditions of the Plan, Stock Options will be evidenced
by such form of agreement or grant as is approved by the Committee, and the
Committee may (i) modify, extend, or renew outstanding Stock Options (provided
that the rights of a Participant are not reduced without such Participant’s
consent; and provided further that such action does not subject the Stock
Options to Section 409A without the consent of the Participant), and (ii) accept
the surrender of outstanding Stock Options (to the extent not theretofore
exercised) and authorize the granting of new Stock Options in substitution
therefor (to the extent not theretofore exercised). Notwithstanding any other
term or condition of the Plan, except in connection with a corporate transaction
involving the Company in accordance with Section 4.2, the repricing of Options
(and Stock Appreciation Rights) is prohibited without prior approval of the
Stockholders. For this purpose, a “repricing” means any of the following (or any
other action that has the same effect as any of the following): (x) changing an
Option or a Stock Appreciation Right to lower its purchase price; (y) any other
action that is treated as a “repricing” under GAAP; and (z) repurchasing for
cash or canceling an Option or a Stock Appreciation Right at a time when its
purchase price is greater than the Fair Market Value of the underlying Shares in
exchange for another Award. A cancellation and

 

13

--------------------------------------------------------------------------------



 

exchange under clause (z) would be considered a “repricing” regardless of
whether it is treated as a “repricing” under GAAP and regardless of whether it
is voluntary on the part of the Participant.

 

(m)     Early Exercise. The Committee may provide that a Stock Option include a
term or condition whereby the Participant may elect at any time before the
Participant’s Separation from Service to exercise the Stock Option as to any
part or all of the Shares subject to the Stock Option prior to the full vesting
of the Stock Option and such Shares will be subject to the terms and conditions
of Article VIII and be treated as Restricted Shares. Unvested Shares so
purchased may be subject to a repurchase option in favor of the Company or to
any other restriction the Committee may determine.

 

(n)         Automatic Exercise. The Committee may include a term or condition in
an Award Agreement providing for the automatic exercise of a Nonstatutory Stock
Option on a cashless basis on the last day of the term of such Stock Option if
the Participant has failed to exercise the Nonstatutory Stock Option as of such
date, with respect to which the Fair Market Value of the Shares underlying the
Nonstatutory Stock Option exceeds the purchase price of such Nonstatutory Stock
Option on the date of expiration of such Stock Option, subject to Section 14.5.

 

ARTICLE VII
STOCK APPRECIATION RIGHTS

 

7.1                               Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights may be granted in conjunction with all or part of any Stock
Option (a “Reference Stock Option”). In the case of a Nonstatutory Stock Option,
Tandem Stock Appreciation Rights may be granted either at or after the time of
the grant of the Reference Stock Option. In the case of an ISO, Tandem Stock
Appreciation Rights may be granted only at the time of the grant of the
Reference Stock Option.

 

7.2                               Terms and Conditions of Tandem Stock
Appreciation Rights. Tandem Stock Appreciation Rights will be subject to terms
and conditions, not inconsistent with the terms and conditions of the Plan,
determined from time to time by the Committee, and the following:

 

(a)         Purchase Price. The purchase price per Share subject to a Tandem
Stock Appreciation Right will be determined by the Committee at the time of
grant, provided that the per Share purchase price of a Tandem Stock Appreciation
Right may not be less than 100% of the Fair Market Value of the Common Stock at
the time of grant.

 

(b)         Term. A Tandem Stock Appreciation Right or applicable portion
thereof granted with respect to a Reference Stock Option will terminate and no
longer be exercisable upon the termination or exercise of the Reference Stock
Option, provided that, unless otherwise determined by the Committee at the time
of grant, a Tandem Stock Appreciation Right granted with respect to less than
the full number of Shares covered by the Reference Stock Option will not be
reduced until, and then only to the extent that the exercise or termination of
the Reference Stock Option causes, the number of Shares covered by the Tandem
Stock Appreciation Right to exceed the number of Shares remaining available and
unexercised under the Reference Stock Option.

 

(c)          Exercisability. Tandem Stock Appreciation Rights will be
exercisable only at such time or times and to the extent that the Reference
Stock Options to which they relate will be

 

14

--------------------------------------------------------------------------------



 

exercisable in accordance with the terms and conditions of Article VI, and will
be subject to the terms and conditions of Section 6.4(c).

 

(d)         Method of Exercise. A Tandem Stock Appreciation Right may be
exercised by the Participant by surrendering the applicable portion of the
Reference Stock Option. Upon such exercise and surrender, the Participant will
be entitled to receive an amount determined in the manner prescribed in this
Section 7.2. Stock Options which have been so surrendered, in whole or in part,
will no longer be exercisable to the extent that the related Tandem Stock
Appreciation Rights have been exercised.

 

(e)          Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant will be entitled to receive up to, but no more than, an amount in
cash or Common Stock (as chosen by the Committee) equal in value to the excess
of the Fair Market Value of one Share over the Stock Option purchase price per
Share specified in the Reference Stock Option agreement multiplied by the number
of Shares in respect of which the Tandem Stock Appreciation Right is exercised,
with the Committee having the right to determine the form of payment.

 

(f)           Non-Transferability. Tandem Stock Appreciation Rights will be
Transferable only when and to the extent that the underlying Stock Option would
be Transferable under Section 6.4(e).

 

7.3                               Non-Tandem Stock Appreciation Rights.
Non-Tandem Stock Appreciation Rights may also be granted without reference to
any Stock Options.

 

7.4                               Terms and Conditions of Non-Tandem Stock
Appreciation Rights. Non-Tandem Stock Appreciation Rights will be subject to
terms and conditions, not inconsistent with the terms and conditions of the
Plan, determined from time to time by the Committee, and the following:

 

(a)         Purchase Price. The purchase price per Share subject to a Non-Tandem
Stock Appreciation Right will be determined by the Committee at the time of
grant, provided that the per Share purchase price of a Non-Tandem Stock
Appreciation Right will not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.

 

(b)         Term. The term of each Non-Tandem Stock Appreciation Right will be
fixed by the Committee, but may not be greater than ten years after the date the
right is granted.

 

(c)          Exercisability. Unless otherwise determined by the Committee in
accordance with the terms and conditions of this Section 7.4, Non-Tandem Stock
Appreciation Rights will be exercisable at the time or times and subject to the
terms and conditions determined by the Committee at the time of grant. If the
Committee provides that any such right is exercisable subject to certain terms
and conditions, the Committee may waive those terms and conditions on the
exercisability at any time at or after grant in whole or in part.

 

(d)         Method of Exercise. Subject to whatever installment exercise and
waiting period terms and conditions apply under Section 7.4(c), Non-Tandem Stock
Appreciation Rights may be exercised in whole or in part at any time in
accordance with the applicable Award

 

15

--------------------------------------------------------------------------------



 

Agreement, by giving written notice of exercise to the Company specifying the
number of Non-Tandem Stock Appreciation Rights to be exercised.

 

(e)          Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right
a Participant will be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash or Common Stock (as chosen by the Committee)
equal in value to the excess of the Fair Market Value of one Share on the date
that the right is exercised over the Fair Market Value of one Share on the date
that the right was awarded to the Participant.

 

(f)           Separation from Service. Unless otherwise determined by the
Committee at the time of grant or, if no rights of the Participant are reduced,
thereafter, subject to the terms and conditions of the applicable Award
Agreement and the Plan, upon a Participant’s Separation from Service for any
reason, Non-Tandem Stock Appreciation Rights will remain exercisable following a
Participant’s Separation from Service on the same basis as Stock Options would
be exercisable following a Participant’s Separation from Service in accordance
with the terms and conditions of Sections 6.4(f) through 6.4(j).

 

(g)          Non-Transferability. No Non-Tandem Stock Appreciation Rights will
be Transferable by the Participant other than by will or by the laws of descent
and distribution, and all such rights will be exercisable, during the
Participant’s lifetime, only by the Participant.

 

7.5                               Automatic Exercise. The Committee may include
a term or condition in an Award Agreement providing for the automatic exercise
of a Stock Appreciation Right on a cashless basis on the last day of the term of
the Stock Appreciation Right if the Participant has failed to exercise the Stock
Appreciation Right as of such date, with respect to which the Fair Market Value
of the Shares underlying the Stock Appreciation Right exceeds the purchase price
of such Stock Appreciation Right on the date of expiration of such Stock
Appreciation Right, subject to Section 14.5.

 

ARTICLE VIII
RESTRICTED SHARES

 

8.1                               Restricted Shares. Restricted Shares may be
issued either alone or in addition to other Awards. The Committee will determine
the Eligible Individuals, to whom, and the time or times at which, grants of
Restricted Shares will be made, the number of Restricted Shares to be awarded,
the price (if any) to be paid by the Participant (subject to Section 8.2), the
time or times within which such Awards will be subject to forfeiture, the
vesting schedule and rights to acceleration thereof, and all other terms and
conditions of the Awards.

 

8.2                               Awards and Certificates. Participants selected
to receive Restricted Shares will not have any right with respect to the Award,
unless and until the Participant has delivered a fully executed copy of the
agreement evidencing the Award to the Company, to the extent required by the
Committee, and has otherwise complied with the applicable terms and conditions
of the Award. Further, such Award will be subject to the following terms and
conditions:

 

(a)         Purchase Price. The purchase price of Restricted Shares will be
fixed by the Committee. Subject to Section 4.3, the purchase price for
Restricted Shares may be zero to the

 

16

--------------------------------------------------------------------------------



 

extent permitted by applicable law, and, to the extent required by applicable
law, such purchase price may not be less than par value.

 

(b)         Acceptance. Awards of Restricted Shares must be accepted within a
period of sixty days (or such shorter period as the Committee may specify at
grant) after the grant date, by executing an Award Agreement and by paying
whatever price (if any) the Committee has designated thereunder.

 

(c)          Legend. Each Participant receiving Restricted Shares will be issued
a stock certificate in respect of the Restricted Shares, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of Restricted Shares. Such certificate will be registered
in the name of the Participant, and will, in addition to any legends required by
applicable securities laws, bear an appropriate legend referring to the terms
and conditions applicable to the Award, substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance, or charge of the restricted shares of stock represented hereby are
subject to the terms and conditions (including forfeiture) of the Ping Identity
Holding Corp. (the “Company”) Omnibus Incentive Plan (the “Plan”) and an award
agreement entered into between the registered owner and the Company dated
           (the “Agreement”). Copies of such Plan and Agreement are on file at
the principal office of the Company.”

 

(d)         Custody. If stock certificates are issued in respect of Restricted
Shares, the Committee may require that any stock certificates evidencing such
Shares be held in custody by the Company until the restrictions thereon have
lapsed, and that, as a condition of any grant of Restricted Shares, the
Participant must deliver a duly signed stock power or other instruments of
assignment, each endorsed in blank with a guarantee of signature if deemed
necessary or appropriate by the Company, which would permit transfer to the
Company of all or a portion of the Restricted Shares in the event that such
Award is forfeited in whole or part.

 

8.3                               Terms and Conditions. Restricted Shares will
be subject to terms and conditions, not inconsistent with the terms and
conditions of the Plan, determined from time to time by the Committee, and the
following:

 

(a)         Restriction Period. The Participant is not permitted to Transfer
Restricted Shares during the period or periods set by the Committee (the
“Restriction Period”) commencing on the date of such Award, as set forth in the
applicable Award Agreement, and such agreement will set forth a vesting schedule
and any event that would accelerate vesting of the Restricted Shares. Within
these limits, based on service, attainment of Performance Goals, or such other
factors or criteria as the Committee may determine, the Committee may condition
the grant or provide for the lapse of such restrictions in installments in whole
or in part, or may accelerate the vesting of all or any part of any Restricted
Shares and waive the deferral terms and conditions for all or any part of any
Restricted Shares.

 

17

--------------------------------------------------------------------------------



 

(b)         Rights as a Stockholder. Except as provided in Section 8.3(a) and
this Section 8.3(b) or as otherwise determined by the Committee, the Participant
will have, with respect to Restricted Shares, all of the rights of a
Stockholder, including the right to receive dividends, the right to vote such
Restricted Shares, and, subject to and conditioned upon the full vesting of
Restricted Shares, the right to tender those Shares. The Committee may determine
at the time of grant that the payment of dividends will be deferred until, and
conditioned upon, the expiration of the applicable Restriction Period.

 

(c)          Separation from Service. Unless otherwise determined by the
Committee at the time of grant or, if no rights of the Participant are reduced,
thereafter, subject to the applicable terms and conditions of the Award
Agreement and the Plan, upon a Participant’s Separation from Service for any
reason during the relevant Restriction Period, all Restricted Shares will be
forfeited.

 

(d)         Lapse of Restrictions. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Shares, the certificates for such
Shares will be delivered to the Participant. All legends will be removed from
said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other terms and conditions imposed by
the Committee.

 

ARTICLE IX
PERFORMANCE AWARDS

 

9.1                               Performance Awards. The Committee may grant a
Performance Award to a Participant payable upon the attainment of specific
Performance Goals. If the Performance Award is payable in Restricted Shares,
such Shares will be transferable to the Participant only upon attainment of the
relevant Performance Goal in accordance with Article VIII. If the Performance
Award is payable in cash, it may be paid upon the attainment of the relevant
Performance Goals either in cash or in Restricted Shares (based on the then
current Fair Market Value of such Shares), as determined by the Committee. Each
Performance Award will be evidenced by an Award Agreement in such form that is
not inconsistent with the Plan and that the Committee may from time to time
approve. The Committee will condition the right to payment of any Performance
Award upon the attainment of objective Performance Goals established under
Section 9.2(c).

 

9.2                               Terms and Conditions. Performance Awards will
be subject to terms and conditions, not inconsistent with the terms and
conditions of the Plan, determined from time to time by the Committee, and the
following:

 

(a)         Earning of Performance Award. At the expiration of the applicable
Performance Period, the Committee will determine the extent to which the
Performance Goals established under Section 9.2(c) are achieved and the
percentage of each Performance Award that has been earned.

 

(b)         Non-Transferability. Subject to the applicable terms and conditions
of the Award Agreement and the Plan, Performance Awards may not be Transferred.

 

18

--------------------------------------------------------------------------------



 

(c)          Objective Performance Goals, Formulae or Standards. The Committee
will establish the objective Performance Goals for the earning of Performance
Awards based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date while the outcome of the Performance Goals is
substantially uncertain. Such Performance Goals may incorporate terms and
conditions for disregarding (or adjusting for) changes in accounting methods,
corporate transactions, and other similar type events or circumstances.

 

(d)         Dividends. Unless otherwise determined by the Committee at the time
of grant, amounts equal to dividends declared during the Performance Period with
respect to the number of Shares covered by a Performance Award will not be paid
to the Participant.

 

(e)          Payment. Following the Committee’s determination in accordance with
Section 9.2(a), the Company will settle Performance Awards, in such form as
determined by the Committee, in an amount equal to such Participant’s earned
Performance Awards. Notwithstanding the foregoing sentence, the Committee may
award an amount less than the earned Performance Awards and subject the payment
of all or part of any Performance Award to additional vesting, forfeiture, and
deferral terms and conditions.

 

(f)           Separation from Service. Subject to the applicable terms and
conditions of the Award Agreement and the Plan, upon a Participant’s Separation
from Service for any reason during the Performance Period for a Performance
Award, the Performance Award will vest or be forfeited in accordance with the
terms and conditions established by the Committee at grant.

 

(g)          Accelerated Vesting. Based on service, performance, and any other
factors or criteria the Committee may determine, the Committee may, at or after
grant, accelerate the vesting of all or any part of any Performance Award.

 

ARTICLE X
OTHER STOCK-BASED AND CASH-BASED AWARDS

 

10.1                        Other Share-Based Awards. The Committee is
authorized to grant to Eligible Individuals Other Share-Based Awards that are
payable in, valued in whole or in part by reference to, or otherwise based on or
related to Shares, including Shares awarded purely as a bonus and not subject to
terms or conditions, Shares in payment of the amounts due under an incentive or
performance plan sponsored or maintained by the Company or an Affiliate, stock
equivalent units, restricted stock units (RSUs), and Awards valued by reference
to book value of Shares. Other Share-Based Awards may be granted either alone or
in addition to or in tandem with other Awards.

 

Subject to the terms and conditions of the Plan, the Committee has the authority
to determine the Eligible Individuals to whom, and the time or times at which,
Other Share-Based Awards will be granted, the number of Shares to be granted
under such Awards, and all other terms and conditions of the Awards.

 

10.2                        Terms and Conditions. Other Share-Based Awards will
be subject to terms and conditions, not inconsistent with the terms and
conditions of the Plan, determined from time to time by the Committee, and the
following:

 

19

--------------------------------------------------------------------------------



 

(a)         Non-Transferability. Subject to the applicable terms and conditions
of the Award Agreement and the Plan, Shares subject to Other Share-Based Awards
may not be Transferred prior to the date on which the Shares are issued, or, if
later, the date on which any applicable restriction, performance, or deferral
period lapses.

 

(b)         Dividends. Unless otherwise determined by the Committee at the time
of grant, subject to the terms and conditions of the Award Agreement and the
Plan, the recipient of an Other Share-Based Award will not be entitled to
receive, currently or on a deferred basis, dividends or dividend equivalents in
respect of the number of Shares covered by the Award.

 

(c)          Vesting. All Other Share-Based Awards and any Shares covered by
those awards will vest or be forfeited to the extent so provided in the Award
Agreement.

 

(d)         Price. Common Stock issued on a bonus basis under this Article X may
be issued for no cash consideration. Common Stock purchased under a purchase
right awarded under this Article X will be priced, as determined by the
Committee.

 

10.3                        Other Cash-Based Awards. The Committee may from time
to time grant Other Cash-Based Awards to Eligible Individuals in amounts, on
terms and conditions, and for consideration, including no consideration or such
minimum consideration as may be required by applicable law, as the Committee may
determine. Other Cash-Based Awards may be granted subject to the satisfaction of
vesting terms and conditions or may be awarded purely as a bonus and not subject
to terms and conditions, and if subject to vesting terms and conditions, the
Committee may accelerate the vesting of such Awards at any time.

 

ARTICLE XI
CHANGE IN CONTROL TERMS AND CONDITIONS

 

11.1                        Benefits. In the event of a Change in Control (as
defined below), and except as otherwise determined by the Committee in an Award
Agreement, a Participant’s unvested Awards will not vest automatically and will
be treated in accordance with one or more of the following methods as determined
by the Committee:

 

(a)         Awards, whether or not then vested, will be continued, assumed, or
have new rights substituted therefor, as determined by the Committee, and
restrictions to which Restricted Shares or any other Award granted prior to the
Change in Control are subject will not lapse upon the Change in Control and the
Restricted Shares or other Awards will, as determined by the Committee, receive
the same distribution as other Common Stock on terms and conditions determined
by the Committee, provided that the Committee may decide to award additional
Restricted Shares or other Awards in lieu of any cash distribution.
Notwithstanding any other term or condition of the Plan, for purposes of ISOs,
any assumed or substituted Stock Option will comply with the requirements of
Treasury Regulation Section 1.424-1.

 

(b)         The Committee may provide for the purchase of any Awards by the
Company or an Affiliate for an amount of cash equal to the excess (if any) of
the Change in Control Price (as defined below) of the Shares covered by such
Awards, over the aggregate purchase price of such Awards. For purposes of the
Plan, “Change in Control Price” means the highest price per Share paid in any
transaction related to a Change in Control.

 

20

--------------------------------------------------------------------------------



 

(c)          The Committee may terminate all outstanding and unexercised Stock
Options, Stock Appreciation Rights, and other Other Share-Based Awards that
provide for a Participant-elected exercise, effective as of the Change in
Control, by delivering notice of termination to each Participant at least twenty
days prior to the date of consummation of the Change in Control, in which case
during the period from the date on which such notice of termination is delivered
to the consummation of the Change in Control, each affected Participant will
have the right to exercise in full all of the Participant’s Awards that are then
outstanding (without regard to any terms and conditions on exercisability
otherwise contained in the Award Agreements), but any such exercise will be
contingent on the occurrence of the Change in Control, and provided that if the
Change in Control does not take place within a specified period after giving
such notice for any reason whatsoever, the notice and exercise pursuant thereto
will be null and void.

 

(d)         The Committee may make any other determination as to the treatment
of Awards in connection with a Change in Control. The treatment of Awards need
not be the same for all Participants. Any escrow, holdback, earnout, or similar
terms and conditions in the definitive agreements relating to the Change in
Control may apply to any payment to the holders of Awards to the same extent and
in the same manner as such terms and conditions apply to the holders of Shares.

 

11.2                        Change in Control. Unless otherwise determined by
the Committee in the applicable Award Agreement or other written agreement with
a Participant approved by the Committee, a “Change in Control” means:

 

(a)         any “person,” as that term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the Stockholders in substantially the same
proportions as their ownership of Common Stock), becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;

 

(b)         during any period of twenty-four consecutive calendar months,
individuals who were directors serving on the Board on the first day of such
period (the “Incumbent Directors”) cease for any reason to constitute a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the first day of such period whose election, or nomination for
election, by the Stockholders was approved by a vote of at least two-thirds of
the Incumbent Directors will be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened proxy contest with respect to election or removal of directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as used in Section 13(d) of the Exchange Act), in each case other
than the Board;

 

(c)          consummation of a reorganization, merger, consolidation, or other
business combination (any of the foregoing, a “Business Combination”) of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, in any case with respect to which the Company voting securities
outstanding immediately prior to such Business Combination do not, immediately
following such Business Combination, continue to represent (either by

 

21

--------------------------------------------------------------------------------



 

remaining outstanding or being converted into voting securities of the Company
or any ultimate parent thereof) more than 50% of the then outstanding voting
securities entitled to vote generally in the election of directors of the
Company (or its successor) or any ultimate parent thereof after the Business
Combination; or

 

(d)         a complete liquidation or dissolution of the Company or the
consummation of a sale or disposition by the Company of all or substantially all
of the Company’s assets other than the sale or disposition of all or
substantially all of the assets of the Company to a Person or Persons who
beneficially own, directly or indirectly, 50% or more of the combined voting
power of the outstanding voting securities of the Company at the time of the
sale.

 

Notwithstanding the foregoing terms and conditions of this definition, with
respect to any Award that is characterized as “nonqualified deferred
compensation” within the meaning of Section 409A, an event will not be
considered to be a Change in Control under the Plan for purposes of payment of
such Award unless such event is also a “change in control event” within the
meaning of Section 409A.

 

11.3                        Initial Public Offering not a Change in Control.
Notwithstanding the foregoing terms and conditions of the definition of Change
in Control, the occurrence of the Registration Date or any change in the
composition of the Board within one year following the Registration Date will
not be considered a Change in Control.

 

ARTICLE XII
TERMINATION OR AMENDMENT OF PLAN

 

Notwithstanding any other term or condition of the Plan, the Board may at any
time, and from time to time, amend, in whole or in part, any or all of the terms
and conditions of the Plan, or suspend or terminate it entirely, retroactively
or otherwise; provided, however, that, unless otherwise required by law or
specifically provided in the Plan, the rights of a Participant with respect to
Awards granted prior to such amendment, suspension, or termination may not be
substantially impaired without the consent of the Participant, and provided,
further that without the approval of the Stockholders, no amendment may be made
that would (i) increase the Share Reserve (except by operation of Section 4.2);
(ii) change the classification of individuals eligible to receive Awards;
(iii) decrease the minimum purchase price of any Stock Option or Stock
Appreciation Right; (iv) extend the maximum exercise period under Section 6.4;
(v) award any Stock Option or Stock Appreciation Right in replacement of a
canceled Stock Option or Stock Appreciation Right with a higher purchase price
than the replacement award; or (vi) require Stockholder approval under Code
Section 422. In no event may the Plan be amended without the approval of the
Stockholders in accordance with the applicable laws of the State of Delaware to
increase the aggregate number of Shares that may be issued under the Plan,
decrease the minimum purchase price of any Award, or to make any other amendment
that would require Stockholder under Financial Industry Regulatory Authority
(FINRA) rules and regulations or the rules of any exchange or system on which
the Company’s securities are listed or traded at the request of the Company.
Notwithstanding any other term or condition of the Plan, the Board may amend the
Plan or any Award Agreement at any time without a Participant’s consent to
comply with applicable law. The Committee may amend the terms and conditions of
any Award theretofore granted, prospectively or retroactively, but, subject to
Article IV or as otherwise specifically

 

22

--------------------------------------------------------------------------------



 

provided in the Plan, no such amendment or other action by the Committee may
substantially impair the rights of any holder without the holder’s consent.

 

ARTICLE XIII
UNFUNDED STATUS OF PLAN; NO SEGREGATION OF ASSETS

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payment as to which a Participant has a fixed
and vested interest but which is not yet made to a Participant by the Company,
nothing in the Plan gives any Participant any right that is greater than the
rights of a general unsecured creditor of the Company. The grant of an Award
will not require a segregation of any of the Company’s assets for satisfaction
of the Company’s payment obligation under any Award.

 

ARTICLE XIV
GENERAL TERMS AND CONDITIONS

 

14.1                        Legend. The Committee may require each person
receiving Shares under the Plan to represent to and agree with the Company in
writing that the Participant is acquiring the Shares without a view to
distribution thereof. In addition to any legend required by the Plan, the
certificates for Shares issued under the Plan may include any legend that the
Committee deems appropriate to reflect any restrictions on Transfer. All
certificates for Shares delivered under the Plan will be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the rules, regulations, and other requirements of the Securities and Exchange
Commission, any securities exchange upon which the Common Stock is then listed
or any national securities exchange system upon whose system the Common Stock is
then quoted, any applicable federal or state securities law, and any applicable
corporate law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

14.2                        Book Entry. Notwithstanding any other term or
condition of the Plan, the Company may elect to satisfy any requirement under
the Plan for the delivery of Share certificates through the use of another
system, such as book entry.

 

14.3                        Other Plans. Nothing contained in the Plan prevents
the Board from adopting other or additional compensation arrangements, subject
to Stockholder approval if such approval is required, and such arrangements may
be either generally applicable or applicable only in specific cases.

 

14.4                        No Right to Employment/Consultancy/Directorship.
Neither the Plan nor the grant of any Award gives any Person any right with
respect to continuance of employment, consultancy, or directorship by the
Company or any Affiliate, nor does the Plan or the grant of any Award cause any
limitation in any way on the right of the Company or any Affiliate by which an
employee is employed or a Consultant or Non-Employee Director is retained to
terminate such employment, consultancy, or directorship at any time.

 

14.5                        Withholding for Taxes. The Company or an Affiliate,
as the case may be, has the right to deduct from payments of any kind otherwise
due to a Participant any federal, state, or local taxes of any kind required by
law to be withheld (a) with respect to the vesting of or other

 

23

--------------------------------------------------------------------------------



 

lapse of restrictions applicable to an Award, (b) upon the issuance of any
Shares upon the exercise of an Option or Stock Appreciation Right, or
(c) otherwise due in connection with an Award. At the time the tax obligation
becomes due, the Participant must pay to the Company or the Affiliate, as the
case may be, any amount that the Company or Affiliate determines to be necessary
to satisfy the tax obligation. The Company or the Affiliate, as the case may be,
may require or permit the Participant to satisfy the tax obligation, in whole or
in part, (i) by causing the Company or Affiliate to withhold up to the maximum
required number of Shares otherwise issuable to the Participant as may be
necessary to satisfy such tax obligation or (ii) by delivering to the Company or
Affiliate Shares already owned by the Participant. The Shares so delivered or
withheld must have an aggregate Fair Market Value equal to the tax obligation.
The Fair Market Value of the Shares used to satisfy the tax obligation will be
determined by the Company or the Affiliate as of the date that the amount of tax
to be withheld is to be determined. To the extent applicable, a Participant may
satisfy his or her tax obligation only with Shares that are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements. Any
fraction of a Share required to satisfy tax obligations will be disregarded and
the amount due must be paid instead in cash by the Participant.

 

14.6                        No Assignment of Benefits. No Award or other benefit
payable under the Plan may, except as otherwise specifically provided by law or
permitted by the Committee, be Transferable in any manner, and any attempt to
Transfer any such benefit will be void, and any such benefit will not in any
manner be liable for or subject to the debts, contracts, liabilities,
engagements, or torts of any Person who will be entitled to such benefit, nor
will it be subject to attachment or legal process for or against such Person.

 

14.7                        Listing and Other Terms and Conditions.

 

(a)         Unless otherwise determined by the Committee, as long as the Common
Stock is listed on a national securities exchange or system sponsored by a
national securities association, the issuance of Shares under an Award will be
conditioned upon such Shares being listed on such exchange or system. The
Company will have no obligation to issue such Shares unless and until such
Shares are so listed, and the right to exercise any Stock Option or other Award
with respect to such Shares will be suspended until such listing has been
effected.

 

(b)         If at any time counsel to the Company is of the opinion that any
sale or delivery of Shares under an Award is or may be unlawful or result in the
imposition of excise taxes on the Company, the Company will have no obligation
to make such sale or delivery, or to make any application or to effect or to
maintain any qualification or registration under the Securities Act or
otherwise, with respect to Shares or Awards, and the right to exercise any Stock
Option or other Award will be suspended until, in the opinion of said counsel,
such sale or delivery would be lawful or would not result in the imposition of
excise taxes on the Company.

 

(c)          Upon termination of any period of suspension under this
Section 14.7, any Award affected by such suspension which has not expired or
terminated will be reinstated as to all Shares available before such suspension
and as to Shares which would otherwise have become available during the period
of such suspension, but no such suspension will extend the term of any Award.

 

24

--------------------------------------------------------------------------------



 

(d)         A Participant will be required to supply the Company with
certificates, representations, and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent, and approval the Company determines necessary
or appropriate.

 

14.8                        Stockholders Agreement and Other Requirements.
Notwithstanding any other term or condition of the Plan, as a condition to the
receipt of Shares under an Award, to the extent required by the Committee, the
Participant must execute and deliver a Stockholder’s agreement and such other
documentation that sets forth certain restrictions on transferability of the
Shares acquired upon exercise or purchase, and such other terms and conditions
as the Committee may from time to time establish. The Company may require, as a
condition of exercise, the Participant to become a party to any other existing
Stockholder agreement (or other agreement).

 

14.9                        Governing Law. The Plan and actions taken in
connection with the Plan will be governed and construed in accordance with the
laws of the State of Delaware (regardless of the law that might otherwise govern
under applicable Delaware principles of conflict of laws).

 

14.10                 Jurisdiction; Waiver of Jury Trial. Any suit, action, or
proceeding with respect to the Plan or any Award or Award Agreement, or any
judgment entered by any court of competent jurisdiction in respect of the Plan
or any Award or Award Agreement, will be resolved only in the courts of the
State of Delaware or the United States District Court for the District of
Delaware and the appellate courts having jurisdiction of appeals in such courts.
In that context, and without limiting the generality of the foregoing, each of
the Company and each Participant irrevocably and unconditionally (a) submits in
any proceeding relating to the Plan or any Award or Award Agreement, or for the
recognition and enforcement of any judgment in respect of the Plan or any Award
or Award Agreement (a “Proceeding”), to the exclusive jurisdiction of the courts
of the State of Delaware, the court of the United States of America for the
District of Delaware, and appellate courts having jurisdiction of appeals from
any of the foregoing, and agrees that all claims in respect of any Proceeding
will be heard and determined in such Delaware State court or, to the extent
permitted by law, in such federal court, (b) consents that any Proceeding may
and will be brought in such courts and waives any objection that the Company or
the Participant may have at any time after the Effective Date to the venue or
jurisdiction of any Proceeding in any such court or that the Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same,
(c) waives all right to trial by jury in any Proceeding (whether based on
contract, tort, or otherwise) arising out of or relating to the Plan or any
Award or Award Agreement, (d) agrees that service of process in any Proceeding
may be effected by mailing a copy of such process by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
party, in the case of a Participant, at the Participant’s address shown in the
books and records of the Company or, in the case of the Company, at the
Company’s principal offices, attention General Counsel, and (e) agrees that
nothing in the Plan will affect the right to effect service of process in any
other manner permitted by the laws of the State of Delaware.

 

14.11                 Other Benefits. No Award will be considered compensation
for purposes of computing benefits under any retirement plan of the Company or
any Affiliate or affect any benefit under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the level of compensation.

 

25

--------------------------------------------------------------------------------



 

14.12                 Costs. The Company will bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock under Awards.

 

14.13                 No Right to Same Benefits. The terms and conditions of
Awards need not be the same with respect to each Participant, and Awards to
individual Participants need not be the same in subsequent years (if granted at
all).

 

14.14                 Death/Disability. The Committee may require the transferee
of a Participant to supply it with written notice of the Participant’s death or
Disability and to supply it with a copy of the will (in the case of the
Participant’s death) or such other evidence as the Committee deems necessary to
establish the validity of the transfer of an Award. The Committee may also
require that the agreement of the transferee to be bound by all of the terms and
conditions of the Plan.

 

14.15                 Section 16(b) of the Exchange Act. All elections and
transactions under the Plan by Persons subject to Section 16 of the Exchange Act
involving Shares are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
the Plan and the transaction of business thereunder.

 

14.16                 Section 409A. The Plan is intended to comply with the
applicable requirements of Section 409A and will be limited, construed, and
interpreted in accordance with such intent. To the extent that any Award is
subject to Section 409A, it will be paid in a manner that complies with
Section 409A. Notwithstanding any other provision of the Plan, any Plan
provision that is inconsistent with Section 409A will be deemed to be amended to
comply with Section 409A and to the extent such provision cannot be amended to
comply, such provision will be null and void. The Company will have no liability
to a Participant, or any other party, if an Award that is intended to be exempt
from or compliant with Section 409A is not so exempt or compliant or for any
action taken by the Committee or the Company and, in the event that any amount
or benefit under the Plan becomes subject to penalties under Section 409A,
responsibility for payment of such penalties will rest solely with the affected
Participants and not with the Company. Notwithstanding any other provision in
the Plan or any Award Agreement, any payment(s) of “nonqualified deferred
compensation” (within the meaning of Section 409A) that are otherwise required
to be made under the Plan to a “specified employee” (as defined under
Section 409A) as a result of such employee’s separation from service (other than
a payment that is not subject to Section 409A) will be delayed for the first six
months following such separation from service (or, if earlier, the date of death
of the specified employee) and will instead be paid (in a manner set forth in
the Award Agreement) upon expiration of such delay period. All installment
payments under the Plan will be deemed separate payments for purposes of
Section 409A.

 

14.17                 California Participants. The Plan is intended to comply
with Section 25102(o) of the California Corporations Code, to the extent
applicable. In that regard, to the extent required by Section 25102(o), (a) the
terms and conditions of any Options and Stock Appreciation Rights, to the extent
vested and exercisable upon a Participant’s Separation from Service, will
include any minimum exercise periods following Separation from Service required
by Section 25102(o) and (b) any repurchase right of the Company or any Affiliate
will include a minimum ninety-day notice requirement. Any Plan term that is
inconsistent with Section 25102(o) will, without further

 

26

--------------------------------------------------------------------------------



 

act or amendment by the Company or the Board, be reformed to comply with the
requirements of Section 25102(o).

 

14.18                 Successor and Assigns. The Plan will be binding on all
successors and permitted assigns of a Participant, including the estate of such
Participant and the executor, administrator, or trustee of such estate.

 

14.19                 Severability of Terms and Conditions. If any term or
condition of the Plan is held invalid or unenforceable, such invalidity or
unenforceability will not affect any other term or condition of the Plan, and
the Plan will be construed and enforced as if such term or condition had not
been included.

 

14.20                 Payments to Minors, Etc. Any benefit payable to or for the
benefit of a minor, an incompetent Person, or other Person incapable of receipt
thereof will be considered paid when paid to such Person’s guardian or to the
party providing or reasonably appearing to provide for the care of such Person,
and such payment will fully discharge the Committee, the Board, the Company, all
Affiliates, and their employees, agents, and representatives with respect
thereto.

 

14.21                 Lock-Up Agreement. As a condition to the grant of an
Award, if requested by the Company and the lead underwriter of any public
offering of Common Stock (the “Lead Underwriter”), a Participant must
irrevocably agree not to sell, contract to sell, grant any option to purchase,
transfer the economic risk of ownership in, make any short sale of, pledge or
otherwise transfer or dispose of, any interest in any Common Stock or any
securities convertible into, derivative of, or exchangeable or exercisable for,
or any other rights to purchase or acquire Common Stock (except Common Stock
included in such public offering or acquired on the public market after such
offering) during such period of time following the effective date of a
registration statement of the Company filed under the Securities Act that the
Lead Underwriter may specify (the “Lock-Up Period”). Each Participant must sign
such documents as may be requested by the Lead Underwriter to effect the
foregoing. The Company may impose stop-transfer instructions with respect to
Common Stock acquired under an Award until the end of such Lock-Up Period.

 

14.22                 Separation from Service for Cause; Clawbacks; Detrimental
Conduct.

 

(a)                                 Separation from Service for Cause. The
Company may annul an Award if the Participant incurs a Separation from Service
for Cause.

 

(b)                                 Clawbacks. All awards, amounts, or benefits
received or outstanding under the Plan will be subject to clawback,
cancellation, recoupment, rescission, payback, reduction, or other similar
action in accordance with any Company clawback or similar policy or any
applicable law related to such actions. A Participant’s acceptance of an Award
will constitute the Participant’s acknowledgement of and consent to the
Company’s application, implementation, and enforcement of any applicable Company
clawback or similar policy that may apply to the Participant, whether adopted
before or after the Effective Date, and any applicable law relating to clawback,
cancellation, recoupment, rescission, payback, or reduction of compensation, and
the Participant’s agreement that the Company may take any actions that may be
necessary to effectuate any such policy or applicable law, without further
consideration or action.

 

27

--------------------------------------------------------------------------------



 

(c)                                  Detrimental Conduct. Except as otherwise
determined by the Committee, notwithstanding any other term or condition of the
Plan, if a Participant engages in Detrimental Conduct, whether during the
Participant’s service or after the Participant’s Separation from Service, in
addition to any other penalties or restrictions that may apply under the Plan,
state law, or otherwise, the Participant must forfeit or pay to the Company the
following:

 

(i)                                     any and all outstanding Awards granted
to the Participant, including Awards that have become vested or exercisable;

 

(ii)                                  any cash or Shares received by the
Participant in connection with the Plan within the thirty-six-month period
immediately before the date the Company determines the Participant has engaged
in Detrimental Conduct; and

 

(iii)                               the profit realized by the Participant from
the sale, or other disposition for consideration, of any Shares received by the
Participant under the Plan within the thirty-six-month period immediately before
the date the Company determines the Participant has engaged in Detrimental
Conduct.

 

14.23                 Data Protection. A Participant’s acceptance of an Award
will be deemed to constitute the Participant’s acknowledgement of and consent to
the collection and processing of personal data relating to the Participant so
that the Company and the Affiliates can fulfill their obligations and exercise
their rights under the Plan and generally administer and manage the Plan. This
data will include data about participation in the Plan and Shares offered or
received, purchased or sold under the Plan and other appropriate financial and
other data (such as the date on which the Awards were granted) about the
Participant and the Participant’s participation in the Plan.

 

14.24                 Plan Construction. In the Plan, unless otherwise stated,
the following uses apply:

 

(a)                                 references to a statute or law refer to the
statute or law and any amendments and supplements thereto and any successor
statutes or laws, and to all valid and binding rules and regulations promulgated
thereunder, court decisions, and other regulatory and judicial authority issued
or rendered thereunder, as amended or supplemented, or their successors, as in
effect at the relevant time;

 

(b)                                 in computing periods from a specified date
to a later specified date, the words “from” and “commencing on” (and the like)
mean “from and including,” and the words “to,” “until,” and “ending on” (and the
like) mean “to and including”;

 

(c)                                  indications of time of day will be based
upon the time applicable to the location of the principal headquarters of the
Company;

 

(d)                                 the words “include,” “includes,” and
“including” (and the like) mean “include, without limitation,” “includes,
without limitation,” and “including, without limitation” (and the like),
respectively;

 

(e)                                  all references to articles, sections, and
exhibits are to articles, sections, and exhibits in or to the Plan;

 

28

--------------------------------------------------------------------------------



 

(f)                                   all words used will be construed to be of
such gender or number as the circumstances and context require;

 

(g)                                  the captions and headings of articles,
sections, and exhibits have been inserted solely for convenience of reference
and will not be considered a part of the Plan, nor will any of them affect the
meaning or interpretation of the Plan;

 

(h)                                 any reference to an agreement, plan, policy,
form, document, or set of documents, and the rights and obligations of the
parties under any such agreement, plan, policy, form, document, or set of
documents, will mean the agreement, plan, policy, form, document, or set of
documents as amended from time to time, and any and all modifications,
extensions, renewals, substitutions, or replacements thereof; and

 

(i)                                     all accounting terms not specifically
defined will be construed in accordance with GAAP.

 

29

--------------------------------------------------------------------------------



 

EXHIBIT A

 

PERFORMANCE GOALS

 

Performance Goals established for purposes of Performance Awards will be based
on the attainment of certain target levels of, or a specified increase or
decrease (as applicable) in one or more of the following performance criteria:

 

·                  earnings per share;

·                  operating income;

·                  gross income;

·                  net income (before or after taxes);

·                  cash flow;

·                  gross profit;

·                  gross profit return on investment;

·                  gross margin return on investment;

·                  gross margin;

·                  operating margin;

·                  working capital;

·                  earnings before interest and taxes;

·                  earnings before interest, tax, depreciation, and
amortization;

·                  adjusted earnings before interest, tax, depreciation, and
amortization;

·                  return on equity;

·                  return on assets;

·                  return on capital;

·                  return on invested capital;

·                  net revenues;

·                  gross revenues;

·                  net recurring revenues;

·                  revenue growth;

·                  annual recurring revenues;

·                  recurring revenues;

·                  license revenues;

·                  sales or market share;

·                  total shareholder return;

·                  economic value added;

·                  specified objectives with regard to limiting the level of
increase in all or a portion of the Company’s bank debt or other long-term or
short-term public or private debt or other similar financial obligations of the
Company, which may be calculated net of cash balances and other offsets and
adjustments as may be established by the Committee;

·                  the fair market value of a Share;

·                  the growth in the value of an investment in the Common Stock
assuming the reinvestment of dividends;

 

A-1

--------------------------------------------------------------------------------



 

·                  reduction in operating expenses;

·                  cash earnings per share;

·                  adjusted net income;

·                  adjusted net income per share;

·                  volume/volume growth;

·                  in year volume;

·                  merchant account production;

·                  distribution partner account production;

·                  new merchant locations;

·                  new merchant locations using a particular product;

·                  calculated attrition;

·                  product revenue;

·                  goals based on product performance;

·                  annual cash adjusted earnings per share growth;

·                  annual stock price growth;

·                  diluted earnings per share;

·                  total shareholder return positioning within a comparator
group; or

·                  adjusted cash net income per share.

 

The Committee may exclude, or adjust to reflect, the impact of an event or
occurrence that the Committee determines should be excluded or adjusted,
including:

 

(a)         restructurings, discontinued operations, extraordinary items and
events, and other unusual and non-recurring charges;

 

(b)         an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management; or

 

(c)          a change in tax law or accounting standards.

 

Performance Goals may also be based upon individual Participant Performance
Goals, as determined by the Committee.

 

In addition, Performance Goals may be based upon the attainment of specified
levels of Company (or Affiliate, division, other operational unit,
administrative department, or product category) performance under one or more of
the measures described above relative to the performance of other corporations.
The Committee may also:

 

(a)         designate additional business criteria on which the Performance
Goals may be based; and

 

(b)         adjust, modify, or amend the aforementioned business criteria.

 

A-2

--------------------------------------------------------------------------------